It is ordered and adjudged by this court, that the order of the said public utilities commission of Ohio be, and the same is hereby, affirmed. There was no error in dismissing the complaint filed with the public utilities commission wherein the complainant soúght an order of the public utilities commission requiring the Richland Public Service Company to furnish current for an electric fan at a flat rate claimed to have been agreed upon in 1908 by the predecessor of said company or an order requiring said company to do certain wiring claimed to have been made necessary by reason of changing from a flat rate to a meter rate for services, or to compensate complainant for damages for failure to keep its contract. The record discloses that the defendant company proceeded in accordance with its approved schedule of rates on file with the commission without any discrimination, and that the order which the complainant seeks would require *529a discrimination in favor of the complainant contrary to the express provisions of the utility act. If the complaint stated a valid contract with the defendant itself the public utilities commission would be entirely wanting in jurisdiction to either enforce specific performance thereof or award damages incurred by reason of its violation by the company.

Order affirmed.

Nichols, C. J., Jones, Matthias, Johnson, Robinson and Merrell, JJ., concur.